IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

SOUTHERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
VS. ) No. 3:18-CR-05023-SRB-18
KILEY CARPENTER,
Defendant. )

MOTION TO WITHDRAW AS DEFENDANT’S COUNSEL OF RECORD

Pursuant to Rule 83.2 of the Local Rules of the United States District Court for the
Western District of Missouri Southern Division, Elizabeth Turner, Counsel for Defendant
Kiley Carpenter, hereby requests the Court allow, for good cause, the withdrawal as

counsel of record for the Defendant.
SUGGESTIONS IN SUPPORT

1. Defendant was charged in a three-count Indictment on March 26, 2019.
Defendant appeared before the Honorable David P. Rush, United States Magistrate, in
Springfield, Missouri. Judge Rush appointed Elizabeth Turner, CJA Attorney, to represent

Defendant on April 15, 2019.

2. After discussions with the Assistant United States District Attorney regarding
Discovery, it was discovered Counsel represented a separate party in state court who is
involved in these matters. This conflict would preclude counsel from being able’ to

continue representing the Defendant in this case.

Case 3:18-cr-05023-SRB Document 263 Filed 08/14/19 Page 1 of 2
3. Defendant is aware of the conflict and the need for new counsel to be appointed.

WHEREFORE, Counsel for Defendant, Kiley Carpenter, respectfully requests the
Court allow for the withdrawal as counsel of record for the Defendant, pursuant to Rule

83.2 of the Local Rules of the United States District Court for the Western District of

Missouri Southern Division.

     

ectfully S

  

 

a L.Turner, #67845
herhis Law Group LLC
1329 East 32™ Street, Suite 11
Joplin, Missouri 64804
Telephone: (417) 691-8252
Facsimile: (417) 691-8253

August 14, 2019 Attorney for Defendant

CERTIFICATE OF SERVICE

  

L.Turner y~
Atterhey for Defendant

Case 3:18-cr-05023-SRB Document 263 Filed 08/14/19 Page 2 of 2
